Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
[AltContent: arrow]
Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
[AltContent: arrow]
DETAILED ACTION
As filed, claims 1-3, 9-11, 16, 17, 38, 41, 43-45 and 58-59 are pending. Claims 58, 59 are newly added. Claims 4, 5, 7, 8, 12-15, 18-37, 39, 40, 42, 46-57 are cancelled. 
[AltContent: arrow]
Rejections Withdrawn
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims 1-3, 9-11, 16, 17, 38, 41, 43-45 and 55-57 under 35 U.S.C. § 103 over US 6,657,011 B2 and further in view of US 2015/0307751 and US 2012/0083572 is  withdrawn per claim amendment and arguments submitted by Applicants.  
Applicant's arguments regarding the tesidual olefin content and the teachings of Lau  (Remarks page 6-8) and further regarding that the principal components in Lau' s low molecular weight polymers are ethylenically unsaturated monomers and the hydrogenation pertains to unsaturated oligomers (Remarks page 8-9); were carefully considered and were found persuasive.

[AltContent: arrow]
Allowable Subject Matter
Claims 1-3, 9-11, 16, 17, 38, 41, 43-45 and 58-59 are allowable. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations as amended.
[AltContent: arrow]
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed (Meth)acrylic oligomers prepared from C1-C20 alkyl
and C5-C20 cycloalkyl (meth)acrylates, wherein said oligomers have a Mn of from about 300 to about 3000 g/mole; a Mz of from about 900 to 10,000 g/mole; wherein the Yellowness Index, according to ASTM E313 is less than 2; wherein said oligomers are
hydrogenated to a residual olefin content, measured by 1H NMR, of less than 3.5 weight percent; wherein the C1-C20 alkyl and C5-C20 cycloalkyl is selected from the group consisting of cyclohexyl, methyl, t-butyl, isobutyl, norbornyl, dicyclopentadienyl, and isobornyl; and wherein the glass transition temperature of the oligomer is -100 to 120 °C, are novel and non-obvious over the prior art. 

The closest prior art is US 6,657,011 B2, Dec. 2, 2003 by Lau et al.  of record which teaches (meth)acrylic oligomers. The reference does not teach Mz average molecular weight of said methacrylic oligomers and the hydrogenation of oligomers to a residual olefin content less than 3.5. wt. % with a glass transition temperature of the oligomer is -100 to 120 °C which are the distinct features of instant process.
[AltContent: arrow]
Conclusion
Claims 1-3, 9-11, 16, 17, 38, 41, 43-45 and 58-59 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
[AltContent: arrow]

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622